Title: From George Washington to Thomas Waggener, 6 September 1756
From: Washington, George
To: Waggener, Thomas

 

[Winchester, 6 September 1756]
To Captain Thomas Waggener On the South-Branch.Sir,

I received yours by Captain Spotswood. I was obliged to order the waggons down to Alexandria for Salt, as we had none in store here; which no doubt has detained them longer than you expected. Enclosed I return your Size-roll, as it is not agreeable to the Instructions—a particular description of the men was the chief intent of them, and that you have not attempted. I desire you will make it out now, and be very particular in describing every man; and send me two of them per the first opportunity. Inform the Officers, that I expect at the bottom of their weekly and monthly returns, they will mention all the contingencies, and set down the persons names, the day of the month they died, deserted or joined. I can no by no means consent to your leaving your command at the time you mention—Things at present are, and I expect will then be so precarious, that your presence will be absolutely necessary. If all is quiet, you may get leave to go down in December, to the Oyer & Terminer Court—when the Committee will meet.
It has been ordered that the several Officers commanding at different posts, should transmit each other all the intelligence they can receive; so that they might hear from every Fort at least one a week. Colonel Stephens complains of not hearing from you no the Branch—I would have you keep open the communication, and observe these orders. I have received orders from the Governor (in consequence of an Act of Parliament) to instruct all the officers to enlist Servants—I would have you, and the other officers under your command, observe this—acquaint them all with it; and further, that it is the determination of the Governor and Committee to reduce all the Officers who do not immediately complete their companies. The owners of the Servants will be paid by the Governor a reasonable allowance for them—reckoning what they cost, & deducting for the time they have served.
I desire you will take care to have each man of your command furnished with powder-horns and shot-bags—Let the

Officers know I shall look to them if this order is neglected. I desire the practise (too much used) of taking up strays in the woods, may be discouraged. Let all the Officers and Soldiers know this. Colonel Vanmeter tells me, there are many of the countrys cattle on New-Creek; when the proper season comes for Salting them, I desire you will have them collected—If you could hire the country people for this Job, it would be best. I have had several complaints from the people that the Soldiers plunder and rob their Gardens, and destroy their Fowls, & every thing they can lay their hands on. Pray endeavour to stop these proceedings, as they occasion the officers to be much reflected on.
I have yet received no monthly returns of the Troops on the Branch. I expect these to be regularly sent me, as well as the weekly ones.
Instruct the Officers at all leisure hours to keep their men constantly to their exercise—For as Lord Loudon is to be here as soon as the campaign is over, and will review the Regiment; I would (as I am sure every Officer would) be willing they should make the best appearance. If you think you have not a sufficient quantity of ammunition at the Fort under your command, to withstand an attack; you must write to Captain McKenzie to keep as much for you out of that which will be sent from Fort- Cumberland. There are many things in which you desire my directions, which at this distance I can not possibly be a judge of: In these affairs I had always rather you would consult your officers, than delay the time until you consult me. I doubt not your stedfast design to promote the publick interest; and shall always concur in opinion with you & your officers in every thing. Colonel Vanmeter in the execution of his office, will have much trouble; and will necessarily need advice often. I would also have you to consult your officers in any affairs in his way, in which he may desire your assistance. Colonel Vanmeter is ordered to lay in provisions only until the 1st April; that in case no Expedition is carried on over the mountains, nothing may be lost. I would have you observe this, lest any superfluous stock be laid in, or any measures taken contrary to the present intention. I am &c.

G:W.

Winchester, September 6th 1756

